Motion by respondents to dismiss for lack of prosecution the pending appeal from an order, dated November 14, 1961, denying appellants’ motion for a temporary injunction, and cross motion by appellants to enlarge time to perfect the appeal. In view of our decision made herewith in a companion appeal (Spadanuta v. Incorporated Vil. of Rockville Centre, 16 A D 2d 966), in which we reversed an order denying defendants’ motion to dismiss the first and second causes of action and granted such motion, the motion to dismiss is granted; appeal dismissed; cross motion denied. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.